BRYAN SCHRODER
United States Attorney

ADAM ALEXANDER
Assistant United States Attorney
Federal Building & U.S. Courthouse
222 West 7th Avenue, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: adam.alexander@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA
                                                  3:20-cr-00077-JMK-DMS
 UNITED STATES OF AMERICA,                  ) No.
                                            )
                      Plaintiff,            )
                                            ) PLEA AGREEMENT
        vs.                                 )
                                            )
 JAMES AARON STEVENS,                       )
                                            )
                      Defendant.
                                            )

              Unless the parties jointly inform the Court in writing of
              any additional agreements, this document in its entirety
              contains the terms of the plea agreement between the
              defendant and the United States. This agreement is
              limited to the District of Alaska; it does not bind other
              federal, state, or local prosecuting authorities.




      Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 1 of 29
I.     SUMMARY OF AGREEMENT, FEDERAL RULE OF CRIMINAL
       PROCEDURE 11

       A.     Summary of Agreement

       The defendant agrees to plead guilty to the following count of the Information in

this case: Count 1 - Lacey Act Felony (false labeling), in violation of 16 U.S.C.

§§ 3372(d)(2), 3373(d)(3)(A)(ii) and 18 U.S.C. § 3571(d). The defendant agrees to pay a

fine of $1,000,000 by the date of sentencing pursuant to 18 U.S.C. § 3571(d), but

understands that the United States is free to seek a fine up to the statutory maximum as

detailed herein. The defendant also agrees to recommend a sentence of no less than one

year and one day imprisonment and three years’ supervised release under the special

conditions described herein in Section D. The United States agrees not to prosecute the

defendant further for any other offense related to the events that resulted in the charge(s)

contained in the Information, and the National Oceanic and Atmospheric Administration

(NOAA) agrees that it will not initiate any civil administrative enforcement action or

proceeding against the defendant for any violation related to the events that resulted in

the charge(s) contained in the Information.

       The defendant will waive all rights to appeal the convictions and sentence imposed

under this agreement. The defendant will also waive all rights to collaterally attack the

conviction(s) and sentence, except on the grounds of ineffective assistance of counsel or

the voluntariness of the plea(s).




U.S. v. JAMES AARON STEVENS
                                        Page 2 of 29
      Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 2 of 29
       B.     Federal Rule of Criminal Procedure 11

       Unless the parties otherwise inform the Court in writing, Federal Rule of Criminal

Procedure 11(c)(1)(A) and (B) will control this plea agreement. Thus, the defendant may

not withdraw from this agreement or the guilty plea(s) if the Court rejects the parties’

sentencing recommendations at the sentencing hearing.

II.    CHARGE(S), ELEMENTS, FACTUAL BASIS, STATUTORY PENALTIES
       AND OTHER MATTERS AFFECTING SENTENCE

       A.     Charge(s)

              1.     The defendant agrees to plead guilty to the following count(s) of

                     the Information:

       Count 1: Lacey Act Felony (false labeling), a violation of 16 U.S.C.

§§ 3372(d)(2), 3373(d)(3)(A)(ii) and 18 U.S.C. § 3571(d).

       B.     Elements

       The elements of the charge in Count 1 to which the defendant is pleading guilty

are as follows:

              1.     The defendant knowingly made or submitted a false record

                     concerning, account concerning, or label for, or any false

                     identification of, fish;

              2.     The fish had been or were intended to be transported in interstate or

                     foreign commerce; and

              3.     The defendant’s making or submission of a false record, account, or

                     label for, or false identification of, fish involved the sale or purchase


U.S. v. JAMES AARON STEVENS
                                        Page 3 of 29
      Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 3 of 29
                      of, offer of sale or purchase, or commission of an act with intent to

                      sell or purchase, fish with a market value greater than $350.

       C.       Factual Basis

       The defendant admits the truth of the allegations in Count 1 of the Information and

the truth of the following statement, and the parties stipulate that the Court may rely upon

this statement to support the factual basis for the guilty plea(s) and for the imposition of

the sentence:

       1.       Between on or about 2014 and 2017, within the District of Alaska and

elsewhere, the defendant, James A. STEVENS, knowingly made and/or submitted false

records concerning the location(s) and/or regulatory area(s) 1 where fish were harvested

during 26 fishing trips in violation of Title 16, United States Code, Sections 3372(d)(2)

and 3373(d)(3)(A)(ii), as well as Title 18, United States Code, Section 3571(d).

STEVENS’ false records related to approximately 903,208 pounds of individual

fishing quota (IFQ) halibut and IFQ sablefish with a total approximate dock value

of $4,522,210 and a market value of approximately $13,566,630. The fish caught

during these trips were intended to be transported and were transported in interstate

and/or foreign commerce, all of which is in violation of Title 16, United States Code,

Sections 3372(d)(2) and 3373(d)(3)(A)(ii), as well as Title 18, United States Code,

Section 3571(d).


1
 The regulatory areas for sablefish, are distinct from the regulatory areas for Pacific
halibut. See, 50 C.F.R. Part 679, figs. 14 and 15. As relevant here, regulatory areas 3A
and 3B pertain to Pacific halibut, while regulatory areas Western Gulf of Alaska (WG),
Central Gulf of Alaska (CG), and West Yakutat (WY) pertain to sablefish.
U.S. v. JAMES AARON STEVENS
                                        Page 4 of 29
      Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 4 of 29
       2.     Between on or about June 9 and June 20, 2014, STEVENS falsified the F/V

ALASKAN STAR’s International Pacific Halibut Commission (IPHC) logbook by

stating that seven sets of fishing gear were deployed in regulatory area (area) 3B, when

the actual halibut fishing occurred in area 3A. Additionally, STEVENS falsified the IFQ

halibut landing reports and Alaska Department of Fish and Game Fish Ticket (Fish

Ticket) to reflect the halibut were harvested in area 3B, when the actual halibut fishing

occurred in area 3A. STEVENS also falsified two IFQ sablefish landing reports and the

Fish Ticket to show IFQ sablefish were harvested in area Western Gulf (WG) and Central

Gulf (CG), when in fact all the sablefish were harvested in area CG. During this period,

STEVENS knowingly falsely recorded the regulatory area where approximately 12,931

pounds ($81,760.56) of IFQ halibut and 33,992 pounds ($120,714.01) of IFQ sablefish

were harvested.

       3.     Between on or about August 24 and August 31, 2014, STEVENS falsified

the F/V SOUTHERN SEAS’ Daily Fishing Logbook (DFL) by stating two sets of gear

were deployed in area 3B, when the vessel was never in area 3B, and by falsely stating

six sets of gear were deployed in area 3A in locations where the vessel did not fish. In

addition, STEVENS falsified one IFQ halibut landing report and Fish Ticket to show the

halibut were harvested in area 3B, when all halibut were harvested in area 3A. STEVENS

falsified three other IFQ halibut landing reports to reflect a statistical area in which

halibut were not harvested and omitted a statistical area in which halibut were harvested.

STEVENS also falsified the IFQ sablefish landing report and Fish Ticket to reflect a

statistical area in which IFQ sablefish were not harvested. During this period, STEVENS

U.S. v. JAMES AARON STEVENS
                                         Page 5 of 29
      Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 5 of 29
knowingly falsely recorded the regulatory area in which 3,423 pounds ($22,063.42) of

IFQ halibut were harvested.

       4.     Between on or about September 23 and October 8, 2014, STEVENS

falsified the F/V ALASKAN STAR’s IPHC logbook by stating he deployed three sets of

fishing gear in area 3B and two sets in area 3A, when in fact he did not fish in those

locations. STEVENS falsified one IFQ halibut landing report and Fish Ticket to reflect

halibut were harvested in area 3B, when the halibut were harvested in area 3A.

STEVENS also falsified the other IFQ landing report and Fish Ticket by reporting all

IFQ halibut were caught in one statistical area within area 3A, when the halibut were

caught in two or more statistical areas within area 3A. In addition, one IFQ sablefish

landing report and the Fish Ticket were falsified to show IFQ sablefish were harvested in

area WG, when in fact those sablefish were harvested in area CG. During this period,

STEVENS knowingly falsely recorded the regulatory area in which approximately 9,331

pounds ($59,139.53) of IFQ halibut and 60,280 pounds ($243,522.32) of IFQ sablefish

were harvested.

       5.     On or about October 26, 2014, STEVENS falsified the IFQ sablefish

landing reports and Fish Tickets by reporting that, between on or about October 12 to

October 26, 2014, the F/V ALASKAN STAR harvested IFQ sablefish only in area CG

when in fact the vessel fished for four days in area WY, that is, for one-third of the trip.

While the actual amount of IFQ sablefish that STEVENS harvested in area WY is

unknown, one-third of the trip’s total catch would mean he falsely recorded

approximately 31,204 pounds ($124,627.37) of IFQ sablefish as being caught in area CG.

U.S. v. JAMES AARON STEVENS
                                        Page 6 of 29
      Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 6 of 29
       6.     Between on or about April 14 to April 27, 2015, STEVENS falsified the

F/V ALASKAN STAR’s IPHC logbook by stating three sets of gear were deployed in

area 3B at locations where the vessel did not fish. STEVENS falsified one IFQ landing

report and Fish Ticket to show IFQ halibut were harvested in area 3B, when in fact

STEVENS harvested those halibut in area 3A. In all, STEVENS knowingly falsely

recorded the regulatory area where 5,706 pounds ($34,943.64) of IFQ halibut were

harvested during this period.

       7.     Between on or about July 28 to August 7, 2015, STEVENS falsified the

F/V SOUTHERN SEAS’ DFL by stating all 15 sets of fishing gear were deployed in area

WG/area 3B, when in fact the fishing activity occurred in area West Yakutat (WY)/area

3A. STEVENS falsified the IFQ halibut landing report and Fish Ticket by reporting that

he harvested halibut in area 3B, when all the halibut were harvested in area 3A.

STEVENS also falsified the four IFQ sablefish landing reports and Fish Tickets by

reporting that the sablefish were harvested in area WG, when in fact all those fish were

harvested in area WY. During this period, STEVENS knowingly falsely recorded the

regulatory areas in which 1,556 pounds ($10,316) of IFQ halibut and 47,914 pounds

($209,090.86) of IFQ sablefish were harvested.

       8.     Between on or about August 12 to August 22, 2015, STEVENS falsified

the F/V SOUTHERN SEAS’ DFL by stating that all 20 sets of fishing gear were

deployed in area CG/area 3B, when in fact the fishing activity occurred in area WY/ area

3A. STEVENS falsified the IFQ halibut landing report and Fish Ticket by reporting that

the halibut were harvested in area 3B, when all the halibut were harvested in area 3A.

U.S. v. JAMES AARON STEVENS
                                       Page 7 of 29
      Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 7 of 29
STEVENS also falsified the IFQ sablefish landing report and Fish Ticket by reporting

that the sablefish were harvested in area CG, when all the sablefish were harvested in

area WY. During this period, STEVENS knowingly falsely recorded the regulatory areas

in which 19,545 pounds ($122,229) of IFQ halibut and 42,157 pounds ($159,594) of IFQ

sablefish were harvested.

       9.     Between on or about September 30 to October 13, 2015, STEVENS

falsified the F/V ALASKAN STAR’s IPHC logbook by stating three sets of fishing gear

were deployed in area 3B, when the vessel did not set gear at those locations. STEVENS

also falsified the IFQ halibut landing reports and Fish Ticket by reporting that halibut

were harvested in area 3B, when the halibut sets were in fact made in area 3A. During

this period, STEVENS knowingly falsely recorded the regulatory area in which

approximately 10,855 pounds ($70,609.66) of IFQ halibut were harvested.

       10.    Between on or about October 13, 2015 to October 27, 2015, STEVENS

provided false set information for the F/V ALASKAN STAR to the observer onboard the

vessel. Specifically, the information he provided to the observer was that the vessel was

harvesting IFQ sablefish in area WG, when the vessel was in fact harvesting the sablefish

in area CG. STEVENS also falsified the three IFQ sablefish landing reports and the Fish

Ticket to show the sablefish were harvested in area WG, when the sablefish were in fact

harvested in area CG. During this period, STEVENS knowingly falsely recorded the

regulatory area in which 60,742 pounds ($255,574.22) of IFQ sablefish were harvested.

       11.    Between on or about April 14 to April 26, 2016, STEVENS falsified the

F/V SOUTHERN SEAS’ DFL by recording false information for 10 sets of IFQ sablefish

U.S. v. JAMES AARON STEVENS
                                       Page 8 of 29
      Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 8 of 29
fishing gear. STEVENS falsely stated the locations in area WY where three of the sets of

gear were deployed. For the other seven sets of gear that STEVENS falsified, he claimed

they were deployed in area CG when, in fact, the vessel set them in area WY.

Additionally, STEVENS falsified the IFQ halibut landing report and Fish Ticket for this

period to falsely reflect the vessel fished in a statistical area in which the vessel did not

fish. STEVENS also falsified the IFQ sablefish landing report and Fish Ticket to show

that some of the sablefish were harvested in area CG, when in fact all of the sablefish

were harvested in area WY. During this period, STEVENS knowingly falsely recorded

the regulatory area in which 30,057 pounds ($132,050.38) of IFQ sablefish were

harvested.

       12.    Between on or about May 6 to May 16, 2016, STEVENS falsified the F/V

SOUTHERN SEAS’ DFL by stating that the vessel deployed 12 sets of fishing gear in

area CG/area 3B and then three sets in area CG/area 3A, when in fact the vessel only

fished in area WY/area 3A. STEVENS also falsified the IFQ halibut landing report and

Fish Ticket to show that all the halibut the F/V SOUTHERN SEAS harvested came in

area 3B, when in fact the halibut were harvested in area 3A. STEVENS falsified the IFQ

sablefish landing report and Fish Ticket to show all IFQ sablefish were harvested in area

CG, when in fact they were harvested in area WY. STEVENS knowingly falsely

recorded the regulatory areas in which 5,454 pounds (35,687.10) of IFQ halibut and

56,501 pounds ($283,458.59) of IFQ sablefish were harvested during this period.

       13.    Between on or about June 23 to July 2, 2016, STEVENS falsified the F/V

SOUTHERN SEAS’ DFL by stating that the vessel fished 17 sets in area WG/area 3B

U.S. v. JAMES AARON STEVENS
                                         Page 9 of 29
      Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 9 of 29
when the vessel only fished in area WY/area 3A. STEVENS falsified the IFQ halibut

landing report and Fish Ticket to show all the halibut were harvested in area 3B, when in

fact the halibut were harvested in area 3A. STEVENS also falsified the IFQ sablefish

landing reports and Fish Ticket to show all sablefish were harvested in area WG, when in

fact the sablefish were harvested in area WY. During this period, STEVENS knowingly

falsely recorded the regulatory areas in which 4,024 pounds ($27,211.48) of IFQ halibut

and 44,853 pounds ($222,430.85) of IFQ sablefish were harvested.

       14.    Between on or about July 13 to July 25, 2016, STEVENS falsified the F/V

SOUTHERN SEAS’ DFL by stating that eight sets of fishing gear were deployed in area

CG, when the actual fishing occurred in area WY. Additionally, STEVENS falsified one

IFQ sablefish landing report and the Fish Ticket to show some sablefish were harvested

in area CG, when in fact all the sablefish were harvested in area WY. During this period,

STEVENS knowingly falsely recorded the regulatory area in which 27,148 pounds

($129,079.29) of IFQ sablefish were harvested.

       15.    Between on or about July 30 to August 9, 2016, STEVENS falsified the

F/V SOUTHERN SEAS’ DFL by stating that two sets of fishing gear were deployed in

area CG, when in fact the vessel was fishing in area WY. STEVENS also falsified the

IFQ sablefish landing report and the Fish Ticket for this period to show the sablefish

caught on two sets in area WY, when in fact they were harvested in area CG. During this

period, STEVENS knowingly falsely recorded the regulatory area in which

approximately 8,407 pounds ($36,309) of IFQ sablefish were harvested.



U.S. v. JAMES AARON STEVENS
                                      Page 10 of 29
     Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 10 of 29
       16.    Between on or about August 11 to August 14, 2016, STEVENS falsified

the F/V SOUTHERN SEAS’ DFL by falsely stating that nine sets of fishing gear were

deployed in area 3B, when in fact the vessel was fishing in area 3A. STEVENS also

falsified the IFQ halibut landing report and Fish Ticket to show all the halibut were

harvested in area 3B when, in fact, all of the halibut were harvested in area 3A. During

this period, STEVENS knowingly falsely recorded the regulatory area in which 16,406

pounds ($112,350.22) of IFQ halibut were harvested.

       17.    Between on or about September 10 to September 24, 2016, STEVENS

falsified the F/V ALASKAN STAR’s IPHC logbook by stating 11 sets of fishing gear

were deployed in area 3B at locations where the vessel never went. STEVENS also

falsified the IFQ halibut landing report and Fish Ticket to show halibut were harvested in

area 3B, when most, if not all, of those fish were harvested in area 3A. In addition,

STEVENS falsified the IFQ sablefish landing report and Fish Ticket to show that

sablefish were harvested in area WG, when in fact they were harvested in area CG.

During this period, STEVENS knowingly falsely recorded the regulatory area in which

approximately 14,036 pounds ($93,218.34) of IFQ halibut and approximately 18,200

pounds ($79,589.18) of IFQ sablefish were harvested.

       18.    Between on or about September 24 to October 2, 2016, STEVENS falsified

the IFQ sablefish landing report for the F/V ALASKAN STAR by stating that the IFQ

sablefish were harvested in area CG, when in fact STEVENS harvested them in area CG.

During this period, STEVENS knowingly falsely recorded the regulatory area in which

approximately 12,487 pounds ($60,319.55) of IFQ sablefish were harvested.

U.S. v. JAMES AARON STEVENS
                                       Page 11 of 29
     Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 11 of 29
       19.    Between on or about October 5 to October 19, 2016, STEVENS falsified

the IFQ halibut landing reports and Fish Ticket by reporting that halibut were harvested

in area 3B, when in fact they were harvested in area 3A. STEVENS also falsified one

IFQ sablefish landing report and Fish Ticket by reporting sablefish were harvested in area

WG, when in fact they were harvested in area CG. During this period, STEVENS

knowingly falsely recorded the regulatory areas in which approximately 9,688 pounds

($64,994.80) of IFQ halibut and 31,756 pounds ($142,215.27) of IFQ sablefish were

harvested.

       20.    Between on or about March 23 to March 30, 2017, STEVENS falsified the

F/V SOUTHERN SEAS’ DFL by falsely stating the location where nine sets of fishing

gear were deployed. Namely, STEVENS falsely noted that six sets of gear were

deployed in area WG, when they were actually deployed in CG, and falsely noted the

location within area CG where three sets of gear were deployed. STEVENS also falsified

the IFQ sablefish landing report and Fish Ticket to report IFQ sablefish that were in fact

harvested in area CG were harvested in area WG. During this period, STEVENS

knowingly falsely recorded information about where approximately 22,698 pounds

($104,261.40) of IFQ sablefish were harvested.

       21.    Between on or about April 9 to April 19, 2017, STEVENS falsified the

F/V SOUTHERN SEAS’ DFL by stating set information for 20 sets of fishing gear in

area WG/area 3B and three sets in area CG/area 3A, when the vessel was actually fishing

in area WY/area 3A. STEVENS falsified one IFQ halibut landing report and Fish Ticket

by reporting the IFQ halibut were harvested in area 3B, when in fact the halibut were

U.S. v. JAMES AARON STEVENS
                                      Page 12 of 29
     Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 12 of 29
harvested in area 3A. STEVENS falsified the rest of the IFQ halibut landing reports and

the same aforementioned Fish Ticket by reporting a statistical area in which the vessel

did not fish within area 3A for the 3A halibut landings. STEVENS falsified the IFQ

sablefish landing report and Fish Ticket by reporting sablefish were harvested in area

WG, when the sablefish were harvested in area WY. During this period, STEVENS

falsely recorded information about where 4,834 pounds ($34,512.60) of IFQ halibut and

42,475 pounds ($224,701.10) of IFQ sablefish were harvested.

         22.   Between on or about July 9 to July 21, 2017, STEVENS falsified the

F/V SOUTHERN SEAS’ DFL by stating 11 sets of fishing gear were deployed in area

CG/area 3A when the vessel was actually fishing in area WY/area 3A. STEVENS

falsified the IFQ halibut landing report and the Fish Ticket to reflect fishing in two

statistical areas in which the vessel did not fish. STEVENS also falsified the IFQ

sablefish landing report and Fish Ticket by reporting sablefish were harvested in area CG,

when in fact they were harvested in area WY. During this period, STEVENS knowingly

falsely recorded information about where 72,929 pounds ($426,369.70) of IFQ sablefish

were.

         23.   Between on or about July 23 to August 1, 2017, STEVENS falsified the

F/V SOUTHERN SEAS’ DFL by stating 17 sets of fishing gear were set at locations

where the vessel did not fish, of which five sets were reported in area WG/area 3B and 12

sets were reported in area CG/area 3B, when the vessel was actually fishing in area

WY/area 3A. STEVENS falsified the IFQ halibut landing report and Fish Ticket by

reporting halibut was harvested in area 3B, when in fact it was harvested in area 3A.

U.S. v. JAMES AARON STEVENS
                                       Page 13 of 29
        Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 13 of 29
STEVENS also falsified the IFQ sablefish landing reports and Fish Ticket by reporting

that sablefish were harvested in areas WG and CG, when in fact they were harvested in

area WY. During this period, STEVENS knowingly falsely recorded the regulatory areas

in which 10,130 pounds ($61,799.72) of IFQ halibut and 47,773 pounds ($275,814.92) of

IFQ sablefish were harvested.

       24.    Between on or about August 13 to August 20, 2017, STEVENS falsified

the F/V SOUTHERN SEAS’ DFL by stating 15 sets of fishing gear were set at locations

where the vessel did not fish, of which two sets were reported in area WG/area 3B, 10

sets were reported in area CG/area 3B, and three sets were reported in area CG/area 3A.

STEVENS falsified the IFQ halibut landing report and Fish Ticket by reporting he

harvested halibut harvested in area 3B, when in fact he harvested that halibut in area 3A.

STEVENS also falsified the IFQ sablefish landing reports and Fish Ticket by reporting

he harvested sablefish harvested in areas WG and CG, when in fact he harvested that

sablefish in area WY. During this period, STEVENS knowingly falsely recorded the

regulatory areas in which 24,847 pounds ($150,897.12) of IFQ halibut and 6,101 pounds

($34,693.62) of IFQ sablefish were harvested.

       25.    Between on or about September 19 to October 2, 2017, STEVENS falsified

the F/V ALASKAN STAR’s IPHC logbook by stating four sets of fishing gear in area

WY were deployed at locations the vessel did not fish. STEVENS falsified the IFQ

sablefish landing report and Fish Ticket by reporting that he harvested sablefish in area

CG, when in fact he harvested that sablefish in area WY. During this period, STEVENS



U.S. v. JAMES AARON STEVENS
                                      Page 14 of 29
     Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 14 of 29
knowingly falsely recorded the regulatory area in which approximately 21,492 pounds

($116,528.97) of IFQ sablefish were harvested.

       26.    Between on or about October 5 to October 17, 2017, STEVENS knowingly

falsified the IFQ sablefish landing report and Fish Ticket by reporting he harvested

sablefish in area WG, which in fact he harvested in area CG. STEVENS knowingly

falsely recorded the regulatory area in which 15,494 pounds ($74,624.67) of IFQ

sablefish harvested.

       27.    Between on or about October 18 to October 31, 2017, STEVENS

knowingly falsified the F/V ALASKAN STAR’s IPHC logbook by falsely stating four

sets of fishing gear were deployed at a location in area 3A where the vessel did not fish.

The quantity of fish harvested from those sets is unknown to law enforcement.

        28.   STEVENS offered for sale and sold all of the falsely labeled fish listed

above, which had a market value in excess of $350. All of the falsely labeled fish

described above were, or were intended to be, transported for sale in interstate and/or

foreign commerce. For the trips described above, STEVENS knowingly maintained one

set of falsified IPHC or DFL logs in addition to the actual accurate fishing information in

a separate, personal log.

       D.     Statutory Penalties and Other Matters Affecting Sentence

              1.       Statutory Penalties

       The maximum statutory penalties applicable to the charges to which the defendant

is pleading guilty, based on the facts to which the defendant will admit in support of the

guilty plea(s), are as follows:

U.S. v. JAMES AARON STEVENS
                                       Page 15 of 29
     Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 15 of 29
              Count 1: 16 U.S.C. §§ 3372(d)(2), 3373(d)(3)(A)(ii), and 18 U.S.C.

              § 3571(d) (Lacey Act Felony (false labeling))

              1) a maximum sentence of imprisonment of five (5) years;

              2) a maximum fine of not more than twice the gross gain realized from the

              offense; and

              3) a maximum three years’ supervised release.

              2.     Other Matters Affecting Sentence

                     a.      Conditions Affecting the Defendant’s Sentence

       The following conditions may also apply and affect the defendant’s sentence:

1) pursuant to Comment 7 of U.S.S.G. § 5E1.2, the Court may impose an additional fine

to pay the costs to the government of any imprisonment and supervised release term;

2) pursuant to 18 U.S.C.§ 3612(f), unless otherwise ordered, if the Court imposes a fine

of more than $2,500, interest will be charged on the balance not paid within 15 days after

the judgment date; 3) upon violating any condition of supervised release, a further term

of imprisonment equal to the period of the supervised release may be imposed, with no

credit for the time already spent on supervised release; 4) the Court may order the

defendant to pay restitution pursuant to the 18 U.S.C. § 3663 and U.S.S.G. § 5E1.1, and

if 18 U.S.C. § 3663A (mandatory restitution for certain crimes) applies, the Court shall

order the defendant to pay restitution.

                     b.      Payment of Special Assessment

       The defendant agrees to pay the entire special assessment in this case on the day

the Court imposes the sentence. All payments will be by check or money order, and are

U.S. v. JAMES AARON STEVENS
                                          Page 16 of 29
     Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 16 of 29
to be delivered to the Clerk of Court, United States District Court, 222 W. 7th Ave. Box

4, Rm. 229, Anchorage, AK 99513-7564.

                     c.     Consequences of Felony Conviction

        Any person convicted of a federal felony offense may lose or be denied federal

benefits including any grants, loans, licenses, food stamps, welfare or other forms of

public assistance, as well as the right to own or possess any firearms, the right to vote, the

right to hold public office, and the right to sit on a jury. If applicable, any defendant who

is not a United States citizen may be subject to deportation from the United States

following conviction for a criminal offense, be denied citizenship, and not permitted to

return to the United States unless the defendant specifically receives the prior approval of

the United States Attorney General. In some circumstances, upon conviction for a

criminal offense, any defendant who is a naturalized United States citizen may suffer

adverse immigration consequences, including but not limited to possible denaturalization.

III.    ADVISORY UNITED STATES SENTENCING GUIDELINES, GUIDELINE
        APPLICATION AGREEMENTS, SENTENCING RECOMMENDATIONS

        A.    Advisory United States Sentencing Guidelines

        The Court must consult the advisory United States Sentencing Commission

Guidelines [U.S.S.G.] as well as the factors set forth in 18 U.S.C. § 3553(a) when

considering the sentence to impose. The U.S.S.G. do not establish the statutory

maximum or minimum sentence applicable to the offense(s) to which the defendant is

pleading guilty. The U.S.S.G. are not mandatory and the Court is not bound to impose a

sentence recommended by the U.S.S.G.


U.S. v. JAMES AARON STEVENS
                                       Page 17 of 29
       Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 17 of 29
       B.     Guideline Application Agreements

       The parties have no agreements on any guideline applications unless set forth

below in this section.

              1.     Acceptance of Responsibility

       If the United States concludes that the defendant has satisfied the criteria set out in

U.S.S.G. § 3E1.1 and the applicable application notes, the United States agrees to

recommend the defendant for a two level downward adjustment for acceptance of

responsibility and, if U.S.S.G. § 3E1.1(b) applies, to move for the additional one level

adjustment for acceptance of responsibility. If, at any time prior to imposition of the

sentence, the United States concludes that the defendant has failed to fully satisfy the

criteria set out in U.S.S.G. § 3E1.1, or has acted in a manner inconsistent with acceptance

of responsibility, the United States will not make or, if already made, will withdraw this

recommendation and motion.

       C.     Sentencing Recommendations

       The United States Probation Office will prepare the defendant’s pre-sentence

report in which it will include a recommended calculation of the defendant’s sentence

range under the U.S.S.G. Both the United States and the defendant will have the

opportunity to argue in support of or in opposition to the guideline sentence range

calculation the U.S.P.O. recommends, as well as present evidence in support of their

respective sentencing arguments.

       The parties agree to recommend a composite sentence of imprisonment of no

less than one year and one day, a fine of no less than $1,000,000 payable prior to

U.S. v. JAMES AARON STEVENS
                                       Page 18 of 29
     Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 18 of 29
sentencing to the Clerk of Court, United States District Court, 222 W. 7th Ave. Box

4, Rm. 229, Anchorage, AK 99513-7564, and supervised release of three years under

the special conditions described below in Section D. The parties further agree that

the alternate fine provision based on gain applies pursuant to 18 U.S.C. § 3571(d), as

applied by 16 U.S.C. § 3373(d)(3)(A)(ii). The parties are free to recommend to the Court

their respective positions on the appropriate sentence to be imposed above that floor in

this case based on the stipulated facts set forth in Section II.C, any additional facts

established at the imposition of sentence hearing, the applicable statutory penalty

sections, the advisory U.S.S.G., and the sentencing factors set forth in 18 U.S.C. § 3553.

       D.     Agreements on Supervised Release Conditions

       The parties have no agreements on any condition of supervised release unless set

forth below in this section.

              1. Vessel Monitoring

       The defendant agrees as a condition of supervised release that any commercial

fishing vessel that the defendant owns, manages, or operates, or partially owns, manages,

or operates, must have a National Marine Fisheries Service (NMFS)-approved Vessel

Monitoring System, as defined in 50 C.F.R. § 679.28(f)(1). The defendant further agrees

to comply with the requirements in 50 C.F.R. § 679.28(f), except that the defendant

agrees that any vessel described above in this paragraph will have its Vessel Monitoring

System transmitting at all times notwithstanding the provisions in 50 C.F.R.

§ 679.28(f)(6)-(7). Additionally, the defendant agrees that if, at any time, such Vessel

Monitoring System is not installed properly, or ceases operating or transmitting properly,

U.S. v. JAMES AARON STEVENS
                                        Page 19 of 29
     Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 19 of 29
he must notify his United States Probation Officer within 72 hours of learning of any

such issue.

              2. Electronic Monitoring

       The defendant agrees as a condition of supervised release that any commercial

fishing vessel he owns, manages, or operates, or partially owns, manages, or operates,

must have: (i) a NMFS-approved Electronic Monitoring (EM) system installed and

operating during every commercial fishing trip, regardless of whether NMFS selects such

vessel for EM coverage for a particular trip; and (ii) a NMFS-approved EM Vessel

Monitoring Plan, per 50 C.F.R. § 679.51(f)(4). Likewise, regardless of whether NMFS

selects any vessel described above in this paragraph for EM coverage for a particular

commercial fishing trip, the defendant agrees to comply with the applicable EM Vessel

Monitoring Plan’s terms and specifically agrees to submit the EM data storage device(s)

and associated documentation, in the manner set forth in the applicable EM Vessel

Monitoring Plan and 50 C.F.R. § 679.51(f)(5)(vii), at the end of every commercial fishing

trip. The defendant agrees to bear the costs of purchasing and installing each EM system.

              3. Public Service Announcement

       The defendant agrees as a condition of supervised release to make a public service

announcement acknowledging his wrongdoing, to include the publication of the

announcement attached hereto as Exhibit 1 in the National Fisherman Magazine. The

defendant further agrees to the broadcast of a video and/or audio-recorded public service

announcement that includes the defendant reading or reciting Exhibit 1.

       //

U.S. v. JAMES AARON STEVENS
                                      Page 20 of 29
     Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 20 of 29
              4. Community Service

       The defendant agrees to complete 80 hours of community work service during any

term of supervision on a schedule and location to be approved by his United States

Probation Officer.

IV.    ADDITIONAL AGREEMENTS BY UNITED STATES

       In exchange for the defendant’s guilty plea(s) and the Court’s acceptance of the

defendant’s guilty plea(s) and the terms of this agreement: (1) the United States agrees

that it will not prosecute the defendant further for any other offense – now known –

arising out of the subject of the investigation related to the charges brought in the

Information in this case and the defendant’s admissions set forth in Section II.C.; and

(2) the National Oceanic and Atmospheric Administration (NOAA) agrees that it will not

initiate any civil administrative enforcement action or proceeding against the defendant

for any violation – now known -- arising out of the subject of the investigation related to

the charges brought in the Information in this case and the defendant’s admissions set

forth in Section II.C.

       Provided, however, if the defendant’s guilty plea(s) or sentence is/are rejected,

withdrawn, vacated, reversed, set aside, or modified, at any time, in any proceeding, for

any reason, the United States will be free to prosecute the defendant on all charges arising

out of the investigation of this case including any charges dismissed pursuant to this

agreement, which charges will be automatically reinstated as well as for perjury and false

statements. The defendant hereby agrees that he waives any defense that the statute of

limitations bars the prosecution of such a reinstated criminal charge.

U.S. v. JAMES AARON STEVENS
                                       Page 21 of 29
      Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 21 of 29
       Additionally, if the defendant’s guilty plea(s) or sentence is/are rejected,

withdrawn, vacated, reversed, set aside, or modified, at any time, in any proceeding, for

any reason, NOAA will be free to initiate any civil administrative enforcement action or

proceeding against the defendant for any violation of any law administered by NOAA

arising out of the investigation of this case, including any violation related to any

criminal charges dismissed pursuant to this agreement. The defendant hereby agrees that

he waives any defense that the statute of limitations bars NOAA from initiating any such

civil administrative enforcement violation.

V.     WAIVER OF TRIAL RIGHTS, APPELLATE RIGHTS, COLLATERAL
       ATTACK RIGHTS, CLAIM FOR ATTORNEY FEES AND COSTS, AND
       RULE 410

       A.     Trial Rights

       Being aware of the following, the defendant waives these trial rights:

              − If pleading to an Information, the right to have the charges presented to

                  the grand jury prior to entering the guilty plea;

              − The right to a speedy and public trial by jury on the factual issues

                  establishing guilt or any fact affecting the mandatory minimum and

                  statutory penalties, and any issue affecting any interest in any assets

                  subject to forfeiture;

              − The right to object to the composition of the grand or trial jury;

              − The right to plead not guilty or to persist in that plea if it has already

                  been made;



U.S. v. JAMES AARON STEVENS
                                           Page 22 of 29
     Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 22 of 29
              − The right to be presumed innocent and not to suffer any criminal penalty

                  unless and until the defendant’s guilt is established beyond a reasonable

                  doubt;

              − The right to be represented by counsel at trial and if necessary to have a

                  counsel appointed at public expense to represent the defendant at trial –

                  the defendant is not waiving the right to have counsel continue to

                  represent the defendant during the sentencing phase of this case;

              − The right to confront and cross examine witnesses against the defendant,

                  and the right to subpoena witnesses to appear in the defendant’s behalf;

              − The right to remain silent at trial, with such silence not to be used

                  against the defendant, and the right to testify in the defendant’s own

                  behalf; and

              − The right to contest the validity of any searches conducted on the

                  defendant’s property or person.

       B.     Appellate Rights

       The defendant waives the right to appeal the conviction(s) resulting from the entry

of guilty plea(s) to the charges set forth in this agreement. The defendant further agrees

that if the Court imposes a sentence that does not exceed the statutory maximum penalties

– as set forth in Section II.D above in this agreement, the defendant waives without

exception the right to appeal on all grounds contained in 18 U.S.C. § 3742 the sentence

the Court imposes. The defendant understands that this waiver includes, but is not

limited to, forfeiture (if applicable), terms or conditions of probation (if applicable) or
U.S. v. JAMES AARON STEVENS
                                        Page 23 of 29
     Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 23 of 29
supervised release, any fines or restitution, and any and all constitutional (or legal)

challenges to defendant’s conviction(s) and guilty plea[s], including arguments that the

statute(s) to which defendant is pleading guilty (is/are) unconstitutional, and any and all

claims that the statement of facts provided herein is insufficient to support defendant’s

plea(s) of guilty.

       The defendant agrees that the appellate and collateral attack waivers contained

within this agreement will apply to any 18 U.S.C. § 3582(c) modifications, as well as the

district court’s decision to deny any such modification.

       Should the defendant file a notice of appeal in violation of this agreement, it will

constitute a material breach of the agreement. The government is free to reinstate any

dismissed charges, and withdraw any motions for downward departures, or sentences

below the mandatory minimum made pursuant to 18 U.S.C. § 3553(e).

       C.      Collateral Attack Rights

       The defendant agrees to waive all rights to collaterally attack the resulting

conviction(s) and/or sentence – including forfeiture (if applicable) or terms or conditions

of probation (if applicable) or supervised release, and any fines or restitution – the Court

imposes. The only exceptions to this collateral attack waiver are as follows: 1) any

challenge to the conviction(s) or sentence alleging ineffective assistance of counsel –

based on information not now known to the defendant and which, in the exercise of

reasonable diligence, could not be known by the defendant at the time the Court imposes

sentence; and 2) a challenge to the voluntariness of the defendant’s guilty plea(s).



U.S. v. JAMES AARON STEVENS
                                        Page 24 of 29
      Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 24 of 29
       D.     Claim for Attorney Fees and Costs

       Because this is a negotiated resolution of the case, the parties waive any claim for

the award of attorney fees and costs from the other party.

       E.     Evidence Rule 410 and Fed. R. Crim. P. 11(f)

       By signing this agreement, the defendant admits the truth of the facts in the

Factual Basis portion of this agreement set forth in Section II.C. The defendant agrees

that the statements made by him in signing this agreement shall be deemed usable and

admissible against the defendant as stipulations in any hearing, trial or sentencing that

may follow. The foregoing provision acts as a modification, and express waiver, of

Federal Rule of Evidence 410 and Federal Rule of Criminal Procedure 11(f), and is

effective upon the defendant’s in-court admission to the factual basis supporting the

plea(s). This provision applies regardless of whether the court accepts this plea

agreement.

       F.     Potential Plea before Magistrate Judge

       The defendant has the right to enter a plea before a United States District Court

Judge. The defendant, defense counsel, and the attorney for the Government consent to

have the defendant’s plea(s) taken by a United States Magistrate Judge pursuant to Fed.

R. Crim. P. 11 and 59. The parties understand that if the Magistrate Judge recommends

that the plea(s) of guilty be accepted, a pre-sentence investigation report will be ordered

pursuant to Fed. R. Crim. P. 32. The parties agree to file objections to the Magistrate

Judge’s Report and Recommendation within seven calendar days, thereby shortening the

time for objections set forth in Fed. R. Crim. P. 59. The District Court Judge will decide

U.S. v. JAMES AARON STEVENS
                                       Page 25 of 29
     Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 25 of 29
whether to accept this plea agreement at the time it imposes sentence in the case. The

defendant agrees that if the defendant is pleading guilty to an offense described in Title

18, United States Code, Section 3142(f)(1)(A), (B), or (C) (involving a crime of violence,

a crime punishable by a maximum sentence of life or death, or a Title 21 controlled

substance offense for which the maximum sentence is ten years or more), that the

defendant will remand into custody on the day that he/she agrees in court to the factual

basis supporting the plea. The defendant further agrees not to seek release at any time

between the date of the guilty plea(s) before the Magistrate Judge and the date of

imposition of sentence before the District Court Judge.

VI.    ADEQUACY OF THE AGREEMENT

       Pursuant to Local Criminal Rule 11.2(d)(7), (8), and (9), this plea agreement is

appropriate in that it conforms with the sentencing goals that would otherwise be

applicable to the defendant’s case if the defendant had gone to trial and had been

convicted on all counts in the charging instrument.

VII. THE DEFENDANT’S ACCEPTANCE OF THE TERMS OF THIS PLEA
     AGREEMENT

       I, JAMES AARON STEVENS, the defendant, affirm this document contains all of

the agreements made between me – with the assistance of my attorney – and the United

States regarding my pleas. There are no other promises, assurances, or agreements the

United States has made or entered into with me that have affected my decision to enter

any plea of guilty or to enter into this agreement. If there are any additional promises,




U.S. v. JAMES AARON STEVENS
                                       Page 26 of 29
      Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 26 of 29
assurances, or agreements, the United States and I will jointly inform the Court in writing

before I enter my guilty plea(s).

       I understand that no one, including my attorney, can guarantee the outcome of my

case or what sentence the Court may impose if I plead guilty. If anyone, including my

attorney, has done or said anything other than what is contained in this agreement, I will

inform the Court when I stand before it to enter my plea(s).

       I enter into this agreement understanding and agreeing that the conditions set forth

herein are obligatory and material to this agreement and that any failure on my part to

fulfill these obligations will constitute a material breach of this agreement. If I breach

this agreement, I agree the United States, in its sole discretion, may withdraw from this

agreement and may reinstate prosecution against me on any charges arising out of the

investigation in this matter. If my compliance with the terms of this plea agreement

becomes an issue, at an appropriate hearing, during which I agree any of my disclosures

will be admissible, the Court will determine whether or not I have violated the terms of

this agreement. I understand the government’s burden to prove a breach will be by a

preponderance of the evidence.

       I understand the Court will ask me under an oath to answer questions about the

offenses to which I am pleading guilty and my understanding of this plea agreement. I

understand that I may be prosecuted if I make false statements or give false answers and

may suffer other consequences set forth in this agreement.

       I have read this plea agreement carefully and understand it thoroughly. I know of

no reason why the Court should find me incompetent to enter into this agreement or to

U.S. v. JAMES AARON STEVENS
                                       Page 27 of 29
     Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 27 of 29
Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 28 of 29
        As counsel for the defendant, I have conveyed all formal plea offers. I have
discussed the terms of this plea agreement with the defendant, have fully explained the
charge(s) to which the defendant is pleading guilty, the necessary elements thereto, all
possible defenses, and the consequences of a guilty plea to a felony. Based on these
discussions, I have no reason to doubt that the defendant is knowingly and voluntarily
entering into this agreement and entering a plea of guilty. I know of no reason to
question the defendant’s competence to make these decisions. If, prior to the imposition
of sentence, I become aware of any reason to question the defendant’s competency to
enter into this plea agreement or to enter a plea of guilty, I will immediately inform the
court.

DATED:
                                                -----------------------------------
                                                 ROBERT MAHLER, ESQ.
                                                 GRETCHEN STAFT
                                                 Attorney for James Aaron Stevens


       On behalf of the United States, the following accepts the defendant’s offer to plead
guilty under the terms of this plea agreement.


DATED:       August 14, 2020
                                                 BRYAN SCHRODER
                                                 United States of America
                                                 United States Attorney




U.S. v. JAMES AARON STEVENS
                                      Page 29 of 29
     Case 3:20-cr-00077-JMK-DMS Document 3 Filed 08/21/20 Page 29 of 29
